                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 YVETTE M. TILLMAN HENLEY
                                                                 CIVIL ACTION
                        v.
                                                                 NO. 18-4520
 BRANDYWINE HOSPITAL, LLC and
 LISA MACMULLEN, individually

                                                         ORDER

         AND NOW, this 23rd day of July, 2019, for the reasons stated in the foregoing

Memorandum, Defendants’ Motion to Dismiss the Amended Complaint (ECF 12) is GRANTED

IN PART and DENIED IN PART, as follows:

         1.        Plaintiff’s claims of race-based retaliation under 42 U.S.C. § 1981, Title VII of

the Civil Rights Act, and the Pennsylvania Human Relations Act (Counts I, III, and VIII);

disability discrimination and retaliation under the Americans with Disabilities Act (Counts IV

and V); and retaliation under the Family and Medical Leave Act (Count VI) are DISMISSED

with prejudice.

         2.        Defendants’ Motion is DENIED as to Plaintiff’s claims of race discrimination

and hostile work environment in Counts I, II, and VII; interference under the Family and

Medical Leave Act in Count VI; and aiding and abetting under the Pennsylvania Human

Relations Act in Count IX.



                                                                    BY THE COURT:

                                                                    /s/ Michael M. Baylson
                                                                    _______________________________
                                                                    MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-4520 Henley v Brandywine Hosp\18cv4520 Order re MTD.docx
